     Case 3:21-cv-00136-MMD-CLB Document 13 Filed 07/26/21 Page 1 of 1



1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     KENTRELL D WELCH,                                     Case No. 3:21-cv-00136-MMD-CLB

5                                          Plaintiff,                    ORDER
             v.
6
      WILLIAM GITTERE, et al.,
7
                                      Defendants.
8

9    I.     DISCUSSION

10          On July 21, 2021, the Court issued an order screening Plaintiff’s complaint under

11   28 U.S.C. § 1915A. (ECF No. 10.) The screening order dismissed the complaint without

12   prejudice and with leave to amend within 30 days. (Id.) Plaintiff has filed a motion seeking

13   an extension until September 22, 2021, to file his first amended complaint. (ECF No. 12).

14          The Court grants Plaintiff’s motion for an extension of time. Plaintiff shall file his

15   first amended complaint on or before September 22, 2021. If Plaintiff fails to file a timely

16   first amended complaint, this action will be subject to dismissal without prejudice, as

17   discussed in the Court’s screening order. (ECF No. 10.) Barring unusual circumstance,

18   the Court will not grant any further extensions of time.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

21   No. 11) is granted. Plaintiff shall file his first amended complaint on or before September

22   22, 2021.

23          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

24   this action will be subject to dismissal without prejudice.

25

26          DATED THIS ___
                       26thday of July 2021.

27

28                                                UNITED STATES MAGISTRATE JUDGE
                                                        1
